Case: 13-60094      Document: 00512478886         Page: 1    Date Filed: 12/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-60094                         December 20, 2013
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
DANIEL GEORGE CORRING,

                                                 Plaintiff-Appellant

v.

PEARL RIVER COUNTY; RITA LUMPKIN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:11-CV-262


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Daniel George Corring, Mississippi prisoner # 170298, appeals the
dismissal on summary judgment of his 42 U.S.C. § 1983 action alleging that
his constitutional rights were violated by the defendants’ deliberate
indifference to his serious medical needs when he was a detainee in the Pearl
River County jail. We affirm.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60094    Document: 00512478886     Page: 2   Date Filed: 12/20/2013


                                 No. 13-60094

      We find no basis in the record for crediting the complaint’s conclusory
contentions that Rita Lumpkin was deliberately indifferent to Corring’s
medical needs. See Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007).
The record shows at most that Corring disagreed with Lumpkin about his
treatment regimen or that she was arguably negligent or committed
malpractice, none of which constitutes a sufficient basis for casting Lumpkin
in judgment under § 1983. See Stewart v. Murphy, 174 F.3d 530, 534 (5th Cir.
1999); Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995). Additionally,
as Corring failed to establish an underlying constitutional violation by
Lumpkin, i.e., deliberate indifference by her to his serious medical needs, Pearl
River County cannot be liable on his theory that it had an official policy of
failing to train its agents. See Hare v. City of Corinth, Miss., 74 F.3d 633, 649
n.4 (5th Cir. 1996) (en banc).
      The judgment is AFFIRMED. Corring’s motions for oral argument and
for appointment of counsel are DENIED.




                                       2